Citation Nr: 1721856	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of right tibia and fibula fracture with leg length discrepancy of one-half inch. 

2.  Entitlement to service connection for right hip strain, to include as secondary to service-connected residuals of right tibia and fibula fracture with leg length discrepancy and/or service-connected left hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from March 1981 to June 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the appeal now lies with the RO in Albuquerque, New Mexico.

The Veteran testified at a hearing before the undersigned in May 2016.  A hearing transcript is of record.

The Board remanded the Veteran's claims on appeal for further evidentiary development in August 2016.

The issue of entitlement to service connection for a sleep disorder, as secondary to service-connected hip and leg disabilities, was raised by the record in a February 2016 VA primary care consultation report and by the transcript of the Veteran's May 2016 hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board, therefore, does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  See 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (codified at 38 C.F.R. §§ 19.23 -19.24) (requiring that claims and notices of disagreement be filed on standard forms).

The issue of entitlement to service connection for a right hip disability, including as secondary to service-connected disability, is addressed in the REMAND portion of the decision below and is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's service-connected residuals of right tibia and fibula fracture with leg length discrepancy is manifested by chronic pain and a right leg length discrepancy of up to 3/4 inch, but does not involve nonunion or malunion of the tibia and fibula.


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of right tibia and fibula fracture with leg length discrepancy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes (DCs) 5262 and 5275 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In this case, VA provided adequate notice in a letter sent to the Veteran in March 2008, after the Veteran first filed his service connection claim.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished; and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records have been obtained, and he has been provided with VA examinations that are adequate for determining the level of severity of his service-connected right leg disability.  

The AOJ substantially complied with the Board's September 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In relevant part, the Board remanded the claim in order to afford the Veteran a contemporary VA examination to ascertain the current severity of the right leg disability.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the Veteran's increased rating claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist with respect to this claim.

II.  Initial Disability Ratings

	A.  Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  


      B.  Rating Criteria and Analysis

The Veteran's service-connected leg disability has been evaluated considering the criteria found at 38 C.F.R. § 4.71, Diagnostic Code 5262, for rating tibia and fibula impairment; and Diagnostic Code 5275 for rating shortening of the bones of the lower extremity.  

Under DC 5262, ratings for impairment of the tibia and fibula are assigned based upon the degree of severity of the associated knee or ankle disability.  Ratings of 10, 20, and 30 percent are assigned for malunion of the tibia and fibula with knee or ankle disabilities of slight, moderate, and marked severity, respectively.  A 40 percent rating is assigned for nonunion of the tibia and fibula, with loose motion and requiring a brace.  38 C.F.R. § 4.71a

Under DC 5275, a 10 percent rating is assigned for shortening of the bones of the lower extremity from 1 1/4 to 2 inches (3.2 centimeters (cms.) to 4.1 cms.).  A 20 percent rating is assigned for shortening of the bones of the lower extremity from 2 to 2 1/2 inches (5.1 cms. to 6.4 cms.).  Higher ratings are applicable for greater amounts of shortening of the bones of the lower extremity, up to a 60 percent rating for shortening of the bone over 4 inches.  A Note to DC 5275 states that both lower extremities should be measured from the anterior superior spine of the ilium to the internal malleolus of the tibia, and that the rating is not to be combined with other ratings for fracture or faulty union in the same extremity.  Id.

The Board notes that in determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  As applicable to this appeal, however, the Veteran's right leg disability does not involve any functional loss associated with joint disability.  Therefore, the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  

The Veteran's leg disability was described in an April 2008 VA examination report.  The Veteran reported a history of right leg tibia/fibula break with associated arthritis, although the arthritis was not described as affecting a specific joint.  The examiner described the right leg tibia/fibula fracture residuals as currently consisting of a chronic and mild, dull ache, with a scaled pain rating of 2-3 out of 10.  The pain was noted to become sharp, with an intensity of 6 out of 10, at the end of the evening, after work.  Winter time and cold increased the pain to 4-5 out of 10 daily.  He also experienced the sharp pain at the end of his running and when lifting heavy weight.  He continued to run one to two miles per week.  He was unable to run longer distances as he used to, due to aggravated pain.  The examiner noted that he did not take any medications, but rather tolerated the pain.  The pain did not affect his activities of daily living, but moderately affected his sports and recreation.  On examination, imaging of the Veteran's right knee and ankle revealed normal results.  The examiner noted that the Veteran's posture and gait were normal.  She diagnosed symptomatic, healed deformity from remote distal tibia-fibula fracture, as seen on an April 2008 x-ray.

A June 2009 VA primary care consultation report noted that he Veteran had a leg length inequality, with the right leg approximately 3/4 inch shorter than the left.  The Veteran was to be provided with a 3/4 inch right shoe insert.  

In his June 2009 notice of disagreement (NOD), the Veteran contended that the service-connected right leg disability caused daily pain, which increased with weight bearing and during cold periods.  He contended in his April 2012 substantive appeal, on VA Form 9, that he had been on pain medication during the prior examination, masking his pain and allowing a greater range of motion, although he did not specify which range of motion was affected.  He also maintained that he had a malunion of the tibia and fibula, causing an altered gait.  

During his May 2016 Board hearing, the Veteran recounted the symptoms associated with his service-connected right leg disability, including increased pain during the winter.  He reported that he could not run or golf anymore.  He maintained that he was told by a doctor that he has arthritis in his leg due to the fracture.  He specifically testified however, that he did not have limitation of motion, or painful motion of his ankle or his knee.  Upon questioning the Veteran affirmed that his right leg disability had led to other disabilities, including specifically his claimed right hip disability and sleep impairment.  

At his most recent VA examination in September 2016, the Veteran's gait was described as having equal strides, with a flat-footed gait.  The Veteran reported that throughout the week, he would notice pain in the right lower leg when he walked or hiked.  While he reported having flare-ups of right leg pain in cold weather, he did not report having any functional loss or functional impairment of any associated joint or extremity.  Range of motion testing revealed normal right knee motion, and there was no evidence of pain with weight bearing or localized tenderness or pain on palpation of the joint.  There was no pain, weakness, fatigability, or incoordination limiting the knee joint after repetitive use or over time.  Imaging studies of the knee did not reveal and degenerative or traumatic arthritis.  X-rays findings of the right leg included old, healed fractures of the distal tibia and fibula.  Mineralization was normal, and there was no acute ore healing fracture, and no malalignment.  The examiner diagnosed 1/2 inch leg length discrepancy.  

Based on the foregoing, the evidence shows that the Veteran does not meet the criteria for a compensable disability rating under DC 5262, or under DC 5275.  Although the Veteran has self-reported having malunion of the tibia and fibula, and has reported having arthritis, the VA examination reports of record have noted only healed deformity, but have not specifically described any malalignment, malunion, or nonunion of the tibia and fibula.  Rather, the September 2016 report concluded that there was no malalignment of the tibia or fibula seen on x-rays.  Irrespective of any alleged malunion, the evidence fails to show that the Veteran has had any associated knee or ankle disability.  While the May 2008 VA examination noted complaints of bilateral knee pain and stiffness, with an impression of bilateral patellofemoral syndrome, imaging studies showed normal findings of the right knee and ankle.  Additionally, while the Veteran has reported being told by a doctor that he had arthritis, he has not specifically identified any affected joint(s), other than the hips, and the medical evidence fails to show findings of arthritis of the right knee or ankle.  Moreover, during his May 2016 Board hearing, he specifically denied having any limitation of motion or painful motion of the right knee or ankle.  Finally, the September 2016 VA examination failed to identify any current right knee disability.  Examination of the knee, including imaging studies, revealed all normal findings.  The Board finds that the medical evidence is more probative than the Veteran's statements as to arthritis and malunion because the medical evidence is based on diagnostic testing while the Veteran has provided no basis for his statements.

With respect to DC 5272, the Veteran's right leg length discrepancy has varied slightly, with measurements ranging between 1/2 inch and 3/4 inch.  These findings do not approximate the required minimum leg shortening of 1 1/4 inch required for a minimum 10 percent disability rating.  Thus a compensable rating is not warranted under these criteria.

The Veteran's primary complaint associated with his service-connected right leg disability appears to involve pain in the leg and bilateral hip impairment.  Notably, service connection is in effect for left hip disability associated with the leg length discrepancy, and the issue of service connection for a right hip disability is being remanded for further evidentiary development.  With regard to pain, given the broad nature of the rating schedule as applicable to rating impairment of the tibia and fibula, requiring knee or ankle impairment for a compensable rating, such impairment contemplates the presence of pain in the knee or ankle joint.  Here, the Veteran's pain has not been found to involve either the right knee or ankle, but rather the leg itself.  Regardless, absent the requisite malunion of the tibia and fibula, even in the presence of impairment due to pain, a compensable rating would still would not be warranted.  See 38 C.F.R. § 4.71a.


      C.  Extraschedular Consideration and TDIU

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the AOJ must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veteran's residuals of right tibia and fibula fracture with leg length discrepancy are contemplated by the criteria found in the rating schedule, including his noted symptom of chronic pain, as noted above, and the right leg length discrepancy of up to 3/4 inch.  As to the pain, the reference to impairment in the rating schedule as well as the words, slight, moderate, and marked - are reasonably understood to encompass pain.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.  Neither the Veteran, nor his representative has identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  

Also considered by the Board is whether the collective effect of the Veteran's other service-connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Service connection is also in effect for posttraumatic stress disorder (PTSD), lumbosacral strain, cervical spine degenerative disease, tinnitus, left hip trochanteric bursitis and gluteal medius tendinitis, limitation of left hip flexion due to left hip trochanteric bursitis, right and left elbow medial epicondylitis, left foot ganglion cyst, bilateral ear chondrodermatitis nodularis, and left ear hearing loss.  There is no collective effect of his other service connected disabilities that makes his disability picture an exceptional or unusual one with regard to his residuals of right tibia and fibula fracture with leg length discrepancy.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

A claim for total rating based on individual unemployability (TDIU) due to service-connected disability is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, in his June 2009 NOD, the Veteran reported that his leg disability not only affected his daily living activities but precluded him from acquiring any type of employment which required standing for extended periods, excessive stair and ladder usage, physical emergency response procedures, etc.  At his May 2016 Board hearing, however, the Veteran specifically denied that his right leg disability alone or together with his other service connection disabilities precluded him from working.  He maintained that he could find employment tailored to his specific difficulties.  Moreover, the September 2016 VA examination report concluded that the Veteran's leg disability did not impact his ability to perform an occupational task.  Thus, consideration of a TDIU is not warranted.  



ORDER

Entitlement to a compensable disability rating for residuals of right tibia and fibula fracture with leg length discrepancy is denied.


REMAND

The Board has sought a VA opinion to determine the nature and etiology of any right hip disorder.  Notably, in a September 2016 VA examination report, a VA examiner concluded that the Veteran did not have a diagnosed chronic right hip condition.  Rather, the examiner concluded that he had only been diagnosed with inflammation of the right hip, which was not a chronic condition.  The examiner also concluded that diagnoses of tight iliotibial band, flexors, quads, piriformis, hamstrings and calf muscles, were not chronic conditions.  The Board notes, however, that the medical evidence indicated that the Veteran has been diagnosed with multiple chronic right hip disabilities which were not specifically addressed by the VA examiner.  Specifically, the April 2008 VA examination report diagnosed chronic right hip strain; a March 2016 VA treatment report noted that the Veteran's medical history included hip arthralgia; and an Aug 2016 VA orthopedic consultation diagnosed bilateral hip bursitis.  The Veteran has additionally intimated that he has arthritis of the hips.

The aforementioned medical records constitute probative evidence of current right hip disability.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for service connection is met if disability is shown at any time during the appeal period).  Accordingly, a new VA examination is warranted to properly opine as to the nature and etiology of current right hip disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, this issue is REMANDED for the following action:

1.  The AOJ must ensure that the Veteran is scheduled for a VA orthopedic examination of his right hip by an examiner who has not previously examined him.  The examiner must review the claims file.  All necessary studies and tests, to include proper imaging studies to diagnose possible hip arthritis, should be conducted.  

If the examiner fails to diagnose any current right hip disability, he or she should specifically address prior right hip diagnoses of record, to include chronic hip strain, arthralgia, and bursitis, and specifically state whether such diagnoses constitute disabilities that have since resolved or whether such diagnoses were made in error.  The examiner must provide reasons for all such conclusions.

The examiner is asked to provide opinions as to the following:

A. Is it at least as likely as not (50 percent or greater probability) that any right hip disability properly diagnosed since March 2008 had its onset during his active service or is related to an in-service disease, event, or injury, to include the frequent climbing up and down from aircraft?  

B. Is it at least as likely as not (50 percent or greater probability) that any such properly diagnosed right hip disability was caused by the Veteran's service-connected fracture of the right tibia and fibula with leg lengthy discrepancy and/or by service-connected left hip disability?

C. If it is not at least as likely as not that a diagnosed right disability was caused by service-connected right tibia and fibula with leg lengthy discrepancy or service-connected left hip disability, is it at least as likely as not (50 percent or greater probability) that any such diagnosed right hip disability has been aggravated (chronically made worse beyond its natural progression) by the service-connected fracture of the right tibia and fibula with leg lengthy discrepancy and/or the service-connected left hip disability?

(If aggravation is found, the examiner must attempt, to the extent possible, to establish a baseline level of severity of the diagnosed right hip disability prior to aggravation by the service-connected fracture of the right tibia and fibula with leg lengthy discrepancy and/or the service-connected left hip disability.)

The examiner must address all directives listed herein and provide reasons for all opinions, addressing the relevant evidence.  Absent such, the examination report will be deemed inadequate.  

2.  If the benefits sought on appeal are not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


